Title: From Thomas Jefferson to Osage Nation, 31 December 1806
From: Jefferson, Thomas
To: Osage Nation


                        
                            My Children, 
                        chiefs of the Osage nation
                            
                            Dec. 31. 06.
                        
                        I welcome you sincerely to the seat of the Government of the United States. the journey you have taken is
                            long and fatiguing, & proves your desire to become acquainted with your new brothers of this Country. I thank you for
                            your visit & I thank the master of life who has preserved you by the way & brought you safely here. I hope you have
                            found yourselves through the whole journey among brothers & friends who have used you kindly, and convinced you they
                            wish to live always in peace & harmony with you.
                        My Children. Your forefathers have doubtless handed it down to you that in ancient times the French were the
                            fathers of all the red men in the country called Louisiana, that is to day, all the country on the Missisipi & on all
                            it’s western waters. in the days of your Fathers France ceded that country to the Spaniards and they became your fathers:
                            but six years ago, they restored it to France, & France ceded it to us, & we are now become your fathers & brothers:
                            & be assured you will have no cause to regret the change. It is so long since our forefathers came from beyond the great
                            water, that we have lost the memory of it, and seem to have grown out of this land as you have done. Never more will you
                            have occasion to change your fathers. We are all now of one family, born in the same land & bound to live as brothers,
                            and to have nothing more to do with the strangers who live beyond the great water. The great spirit has given you
                            strength, & has given us strength. Not that we should hurt one another but to do each other all the good in our power.
                            Our dwellings indeed are very far apart; but not too far to carry on commerce & useful intercourse. You have furs &
                            peltries which we want, & we have clothes and other useful things which you want. let us employ ourselves then in making
                            exchanges of these articles useful to both. In order to prepare ourselves for this commerce with our new children, we have
                            found it necessary to send some of our trusty men up the different rivers of Louisiana to see what nations live upon them,
                            what number of peltries they can furnish, what quantities & kinds of merchandize they want, & where are the places
                            most convenient to establish trading houses with them. With this view we sent a party to the head of the Missouri & the
                            great water beyond that, who are just returned; we sent another party up the red River, and we propose, the ensuing spring to
                            send one up the Arkansa, as far as its head. This party will consist like the others of between twenty & thirty persons.
                            I shall instruct them to call & see you at your Towns, to talk with my Son the Big Track, who, as well as yourselves &
                            your people, will I hope receive them kindly, protect them and give them all the information they can as to the people on
                            the same river above you. When they return they will be able to tell us how we can best establish a trade with you, &
                            how otherwise we can be useful to you.
                        My Children. I was sorry to learn that a difference has arisen among the people of your nation and that a
                            part of them had separated and removed to a great distance on the Arkansa. This is a family quarrel with which I do not
                            pretend to intermeddle. both parties are my Children, and I wish equally well to both. but it would give me great pleasure
                            if they could again reunite; because a nation, while it holds together, is strong against it’s enemies, but, breaking into
                            parts, it is easily destroyed. however I hope you will at least make friends again, and cherish peace & brotherly love
                            with one another. If I can be useful in restoring friendship between you, I shall do it with great pleasure. it is my wish
                            that all my red children live together as one family that when differences arise among them, their old men should meet
                            together & settle them with justice & in peace. in this way your women and children will live in safety, your nation
                            will increase and be strong.
                        As you have taken so long a journey to see your fathers, we wish you not to return till you shall have
                            visited our Country and Towns towards the sea Coast: this will be new and satisfactory to you, and it will give you the
                            same knowledge of the country on this side of the Missisipi, which we are endeavoring to acquire of that on the other
                            side, by sending trusty persons to explore them. We propose to do in your country only what we are desirous you should do
                            in ours. We will provide accomodations for your journey, for your comfort while engaged in it & for your return in
                            safety to your own Country, carrying with you those proofs of esteem with which we distinguish our friends and shall
                            particularly distinguish you. On Your return tell your Chief, the big Track, & all your people that I take them by the
                            hand; that I become their father hereafter, that they shall know our nation only as friends & benefactors, that we have
                            no views upon them but to carry on a commerce useful to them and us; to keep them in peace with their neighbors, that
                            their children may multiply, may grow up & live to a good old age, and their women no longer fear the tomahawk of any
                            enemy.
                        My Children. These are my words. carry them to your nation. Keep them in your memories, & our friendship in
                            your hearts. And may the Great Spirit look down upon us, & cover us with the mantle of his love.
                        
                            Th: Jefferson
                            
                        
                    